Citation Nr: 1130472	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diplopia, claimed as vision loss.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This matter was before the Board in September 2008, at which time it was remanded for the issuance of a statement of the case.  Thereafter, the Veteran perfected his appeal by filing a substantive appeal.  The case was again before the Board in April 2010, at which time it was remanded for additional development.  The Board finds that the Appeals Management Center (AMC) substantially complied with the April 2010 remand orders, and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

It appears that the most recent supplemental statement of the case (SSOC) was mailed to the wrong address.  In June 2011, the AMC issued an SSOC to the Veteran that was returned via United States Postal Service bearing the stamp "INSUFFICIENT ADDRESS."  On review of the claims folder, the SSOC was sent to an address not previously associated with the Veteran.  The Veteran's Trujillo Alto, Puerto Rico address seems to be correct, as numerous correspondence has been successfully forwarded to and received by the Veteran at that location.

The Veteran has the right to be furnished with a copy of the SSOC at his correct address of record and to be given 30 days to respond from the date of mailing.  38 C.F.R. §§ 19.30, 19.31, 20.302 (c)(2010).  On remand, his correct address should be verified, and all subsequent correspondence from VA to the Veteran, including a copy of the June 2011 SSOC, should be sent to the established correct address of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Take the necessary steps to verify the Veteran's current mailing address.  All correspondence from VA to the Veteran, including a copy of the June 2011 SSOC, should be sent to the established correct address of record.

2.  Allow for an appropriate time for response; thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


